Chief Justice Robertson,
delivered the'opinion of the court. It. seems to this court, there is no error in the judgment of the circuit court. There being no plea of sel-ojf or notice of set-off, and there, being no proof which would have been admissible under such a plea or notice; the defendant was entitled to a judgement for costs according to.the provisions of the act of 1827, increasing the jurisdiction of magistrates,. Because the plaintiff sued in covenant and recovered les.- tüan $'50.
Judgment affirmed.
Petition for a re-hearing.